DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 64 contains the trademark/trade name Potelligent®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  A trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the CHOK ISV cell line, which is already recited generically (CHOK ISV).  It is not readily apparent what, if any, differences are present between the two cell lines and use of a trademark to convey these differences is not appropriate. Rather, if there is a difference that applicants would like to claim, they would need to recite that difference as a description of the difference, not by referring to a trademarked product, as the formulation/make-up of the trademarked product can be changed at any time. Accordingly, the identification/description is indefinite.
   Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1,3,5-6,12-13,18,32,40,55-56,64-66 and 96-109 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Meneses-Acosta et al. (J Ind Microbiol biotechnol, 2012, cited in IDS filed on Sept. 13, 2022) in view of Kunert & Reinhart (Appl Microbiol Biotechnol, 2016) and Chaudhuri (Annals of NY Acad Sciences, 1994).
The claims are directed to methods of producing a stabilized product expressed in a recombinant host cell through culturing the cell under conditions where the average redox potential does not decrease by more than 50 mV from culture start to cell harvest and harvesting the stabilized product.  
Meneses-Acosta et al. teach maintenance of culture redox potential (CRP) in hybridoma batch culture for production of monoclonal antibody (MAb).  (Abstract).  More specifically, Meneses-Acosta et al. teach a control system designed to maintain CRP at constant and predetermined values in the -130 mV to +70 mV (pg. 1191, “Control system of culture redox potential, Fig. 1).  Meneses-Acosta et al. further teach culture and harvest of the MAb product at constant CRP.  (p. 1192-95, “Effect of CRP on cell growth and MAb productivity”; Fig. 4).  
Meseses-Acosta et al. teaches production in a hybridoma, not a recombinant host cell.  Meseses-Acosta et al. does not explicitly teach that the harvested product is stabilized.
Kunert & Reinhart teach that optimization of culture operating parameters for recombinant antibody manufacturing (in a recombinant host cell) includes redox potential, among other factors.  (p. 3456, para. Bridging 1st and 2nd cols.).  
Chaudhuri teach that constant redox potential controls the thiol-disulfide exchange which aids in obtaining the native structure.  (pg. 380, “Disulfide Bond Formation”, 2nd para.).  
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the hybridoma to use a recombinant host cell because it would have been obvious to substitute one known element for another to obtain predictable results.  Substituting a recombinant host cell for the hybridoma as taught by Kunert & Reinhart would have led to predictable results with a reasonable expectation of success because Kunert & Reinhart teach that this parameter is one for optimization.  As Chaudhuri teaches that a constant redox potential during harvest of the protein stabilizes the protein, having a constant redox potential from the beginning of culture to product harvest would have had a reasonable expectation of success.  
With respect to claim 3, Meseses-Acosta et al. teach DOT in is the claimed range.  (pg. 1191, “Control system of culture redox potential, Fig. 2).
With respect to claims 5 and 18, it would have been obvious to optimize these parameters, as Kunert & Reinhart teach optimization of culture operating parameters. (p. 3456, para. Bridging 1st and 2nd cols.).  

With respect to claim 6, Meseses-Acosta et al. teach DOT is maintained by oxygen, nitrogen and carbon dioxide flow.  (p. 1190, “Bioreactor cultures” 2nd para.).  
With respect to claims 12 and 13, Meseses-Acosta et al. teach the claimed oxygenation levels.  (pg. 1191, “Control system of culture redox potential, Fig. 1)
	With respect to claims 32, 40, 55 and 56, Meseses-Acosta et al. teach culturing in a bioreactor and coupling the bioreactor to a harvest vessel and employing output from DOT and redox probes for feedback control would have been an obvious optimization if not already being done.  (p. 1190, “Bioreactor culture”).  
	With respect to claim 64-66, Kunert & Reinhart teach CHO, HEK, NS0, SP2/0, and PER.C6 are the more prominent host cell lines, the protein produced and it use as a pharmaceutical composition.  (p. 3452, “Host cell lines for mAb production and host cell engineering”).  
With respect to claims 96-99, Meseses-Acosta et al. teach that redox potential is monitored in the claimed manner.  (pg. 1191, “Control system of culture redox potential, Fig. 1)
With respect to claims 100 and 101, Chaudhori teach lowering the temperature during harvest aids in maintaining the native form of the protein. (p. 381, 2nd para.)., and it would have been obvious to optimize the temperature to about 12 – 18 C.  
With respect to claim 102, Meneses-Acosta et al. teach a control system designed to maintain CRP at constant and predetermined values in the -130 mV to +70 mV (pg. 1191, “Control system of culture redox potential, Fig. 1).  
With respect to claims 103-105, 107, and 109, Meneses-Acosta et al. teach a control system designed to maintain CRP at constant and predetermined values in the -130 mV to +70 mV (pg. 1191, “Control system of culture redox potential, Fig. 1) – it would have been obvious to optimize the process by increasing the redox potential at the time of harvest.  
With respect to claims 106 and 108, Kunert & Reinhart teach purification by chromatography.  (para. Bridging pgs. 3457-3458).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Peter Paras can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERESA E KNIGHT/             Primary Examiner, Art Unit 1631